The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Examiner acknowledges receipt of Applicant’s response to the previous Office action, received 28 April 2022; which amends claims 1, 10 and 13-20.  Claims 1-8 and 10-20 remain pending in this application.
In response to Applicant’s amendment to the claims, the objection to the drawings, as not showing every feature of the invention specified in the claims, is deemed to have been overcome and is, therefore, withdrawn.
Applicant’s remarks (page 7 of the instant response) concerning the objection to Figs. 1 and 2, as needing a “Prior Art” label, are not persuasive.  Applicant’s assertion that “FIG. 1 and 2 are not previous versions of, or prior art constructions of the improvements to the disclosed risk based regulatory monitor and control system of the invention and should not be labeled as prior art” is not relevant to this objection.  MPEP §608.02(g) clearly states that “Figures showing the prior art are usually unnecessary and should be canceled. Ex parte Elliott, 1904 C.D. 103, 109 OG 1337 (Comm’r Pat. 1904).  However, where needed to understand applicant’s invention, they may be retained if designated by a legend such as "Prior Art." ”  Nowhere does the MPEP define prior art as applying to “previous versions of, or prior constructions of the improvements” of a disclosed invention.  The MPEP does assert that prior art refers to “only that which is old is illustrated.”  In this regard, Applicant admits that “FIG. 1 and FIG. 2 illustrate the current regulated process manufacturing environment … used to develop models and recipes for developing a certain product … according to ICH and FDA regulatory guidelines,” and thereby admits to illustrating that which was old/known at the time of filing.  Hence, the drawings stand objected to.  Appropriate correction is required in response to this Office action pursuant to 37 CFR 1.121(d), as detailed in the previous Office action.
With regard to the objection to the drawings as not complying with 37 CFR 1.84(p)(5), Examiner apologizes for the typographical error in the previous Office action.  The reference sign mentioned in the description, but not included in the drawings, is “650” (page 8).  Appropriate correction is required in response to this Office action pursuant to 37 CFR 1.121(d), as detailed in the previous Office action.
In response to Applicant’s amendment to the claims, the rejections of the claims under 35 U.S.C. §§112(a) and (b) are deemed to have been overcome and are, therefore, withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In response to Applicant’s amendment and remarks, concerning the 35 U.S.C. §102/103 rejections of the claims, Examiner notes the following:
As per independent claims 1 and 10, Applicant argues that “Buskirk in its entirety does not teach or suggest configuring I/O modules and procedure and equipment control parameters in a controller to monitor CPP in real time” (page 10 of the instant response).  This argument is persuasive.  Although Buskirk does teach that it was known in the art to provide for “continual feedback and feed-forward loops that adjust manufacturing operations” (pg 666, second column, third full paragraph), Buskirk does not specifically assert that such operations necessarily configure I/O modules and procedure and equipment control parameters, as instantly claimed.  In this regard, Applicant’s attention is directed Menezes et al. (U.S. Patent Application Publication No. 2018/0075379; newly cited), which teaches a “method for building risk-management workflows … to be applied to … manufacturing stages and supply management … Workflows … can be specific of certain stage … production equipment or facilities used to produce products” (abstract), “Such methodology can be used on an entity level (viz., equipment, processing step, production line, …” (para[0040]), utilizing “an end-to-end mapping of the entire feedstock-to-product sequence … listing all of the inputs and outputs at each processing step in the manufacturing sequence; mapping and analyzing the causality between inputs and outputs per unit operation or for the entire sequence” and “active control strategies; formulating control action plans; monitoring the execution and completion of such plans; deriving improvement opportunities” (para[0042]), wherein continuous improvement during manufacturing is accomplished (para[0108-0109]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, that the continual feedback and feed-forward adjustments to manufacturing operations (i.e.; real-time monitoring of CPP and control of manufacturing system) referred to by Buskirk would incorporate such input/output module, procedure and equipment control parameters, as instantly claimed, since Menezes et al. teaches that such detailed entities within the manufacturing environment were known to be controlled and incorporated into risk-management scenarios.
Applicant’s further argues that Buskirk does not teach the instantly introduced claim language of step h (page 11 of the instant response).  This argument is persuasive.  However, Menezes et al. further teaches such documentation and reporting to a CAPA (Corrective Action, Preventive Action) system for review (para[0101-0102]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide such documentation, reporting and review in the system of Buskirk, since Menezes et al. teaches a resultant enhanced ability to analyze manufacturing systems.
As per the dependent claims, Applicant provides no additional arguments concerning this rejection, relying instead upon the arguments already addressed above.
Accordingly, claims 1-6, 8, 10, 11, 13-15 and 17-19 are now rejected under 35 U.S.C. §103, as being unpatentable over Van Buskirk et al. (“Best Practices for the Development, Scale-up, and Post-approval Change Control of IR and MR Dosage Forms in the Current Quality-by-Design Paradigm”) in view of Menezes et al. (U.S. Patent Application Publication No. 2018/0075379).
As per claim 1, Van Buskirk et al. teaches the instantly claimed method for offline/online performance monitoring of a manufacturing process to produce a product (abstract; pg 666, second column, third full paragraph; pg 668, first column; pg 690, first column, first paragraph), comprising the steps of:
a. providing a quality target product profile (QTPP) for said product (pg 669, second column, fourth paragraph);
b. identifying critical quality attributes (CQA) and critical process parameters (CPP) for said product based on the QTPP (pg 670, first column - second column, third paragraph; pg 671, first column, second full paragraph);
c. implementing control strategies to monitor the CQA and CPP during production of said product (pg 671, second column, last two paragraphs);
d. obtaining process data for said manufacturing process on a continuous basis while said product is being manufactured (pg 671, second column, last two paragraphs - pg 672, first column, first paragraph; pg 673, second column, first four lines; pg 680, first column, first paragraph);
e. monitoring said process data by a risk based regulatory monitor (pg 668, first column, last two paragraphs; pg 671, second column, last two paragraphs - pg 672, second column, first paragraph; pg 682, first column, last paragraph - second column, second paragraph), wherein said monitoring of said process data by said risk based regulatory monitor includes:
choosing at least one of a process parameter, an equipment parameter and an input material parameter from said CPP that has a potential for impacting quality of said product, said choice is based on a risk based approach including process description, process data maps reflecting production experience and best practices (pg. 667, second column - pg 668, first column; pg 670, first column, last paragraph; pg 670, second column, last full paragraph; pg 682, bottom half of first column), and …
f. comparing said process data to said CQA to produce a report listing one or more variations in said CPP from predetermined values (pg 672, first column, second paragraph - pg 674, second column, first paragraph - multivariate data analysis and charting of results);
g. taking corrective actions to correct said one or more variations (pg 674, first column - open-loop and/or closed-loop control schema; pg 680, second column, last paragraph - pg 681, first column, second paragraph) or reporting said one or more variations without taking said corrective actions (pg 673, first column, first two lines; pg 674, first column - display charts/alerts; pg 682, second column, first paragraph - documenting via a cause-and-effect matrix); and …  Similarly applies to claim 10.
However, Van Buskirk et al. does not provide for the instantly claimed configuring I/O modules, and procedure and equipment control parameters in a controller to continuously monitor said CPP in real time.  In this regard, Menezes et al. teaches a “method for building risk-management workflows … to be applied to … manufacturing stages and supply management … Workflows … can be specific of certain stage … production equipment or facilities used to produce products” (abstract), “Such methodology can be used on an entity level (viz., equipment, processing step, production line, …” (para[0040]), utilizing “an end-to-end mapping of the entire feedstock-to-product sequence … listing all of the inputs and outputs at each processing step in the manufacturing sequence; mapping and analyzing the causality between inputs and outputs per unit operation or for the entire sequence” and “active control strategies; formulating control action plans; monitoring the execution and completion of such plans; deriving improvement opportunities” (para[0042]), wherein continuous improvement during manufacturing is accomplished (para[0108-0109]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, that the continual feedback and feed-forward adjustments to manufacturing operations (i.e.; real-time monitoring of CPP and control of manufacturing system) referred to by Van Buskirk et al. would incorporate such input/output module, procedure and equipment control parameters, as instantly claimed, since Menezes et al. teaches that such detailed entities within the manufacturing environment were known to be controlled and incorporated into risk-management scenarios.  Similarly applies to claim 10.
Van Buskirk et al. further does not provide for the instantly claimed providing risk based regulatory control and procedure analyst tools with data reports to a corrective action and preventive action (CAPA) system and product quality review, wherein said risk-based regulatory control and said product quality review provide information for said corrective actions to communicate with said risk based regulatory monitor.  In this regard, Menezes et al. further teaches such documentation and reporting to a CAPA (Corrective Action, Preventive Action) system for review (para[0101-0102]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to provide such documentation, reporting and review in the system of Van Buskirk et al., since Menezes et al. teaches a resultant enhanced ability to analyze manufacturing systems.  Similarly applies to claim 10.
As per claim 2, Van Buskirk et al. teaches that the instantly claimed manufacturing process is a batch process (pg 672, first column, first paragraph; pg 673, second column, first four lines).
As per claim 3, Van Buskirk et al. teaches the instantly claimed monitoring said method through a human machine interface (page 674, first column, second paragraph).
As per claim 4, Van Buskirk et al. teaches that the instantly claimed report is generated by a risk-based regulatory report generation system (pg 668, first column, last two paragraphs; pg 671, second column, last two paragraphs - pg 674, second column, first paragraph).
As per claim 5, Van Buskirk et al. teaches that the instantly claimed risk-based regulatory monitor and control system communicates to a process controller to send changes of said manufacturing process to take said corrective actions (pg 674, first column - open-loop and/or closed-loop control schema; pg 680, second column, last paragraph - pg 681, first column, second paragraph; pg 682, first column, last paragraph - second column, second paragraph).
As per claim 6, Van Buskirk et al. teaches the instantly claimed communicating said corrective action to an operator monitoring said process (pg 674, first column - open-loop and/or closed-loop control schema; pg 674, first column - display charts/alerts; pg 682, second column, first paragraph - documenting via a cause-and-effect matrix).
As per claim 8, Van Buskirk et al. teaches the instantly claimed implementing said control strategies relating said CPP to a set of risk-based regulatory requirements for said product (pg 668, first column, last two paragraphs; pg 671, second column, last two paragraphs - pg 674, second column, first paragraph; pg 680, second column, last paragraph - pg 681, first column, second paragraph).
As per claim 11, Van Buskirk et al. teaches that the instantly claimed one or more variations are in a report of user initiated corrective actions (pg 674, first column).
As per claim 13, Van Buskirk et al. teaches that the instantly claimed CQA is defined as at least one of a physical, chemical, biological, or microbiological property or characteristic within an appropriate limit, range, or distribution to ensure the desired quality of the product (pg 670, first column, first paragraph; pg 679, second column, third full paragraph; pg 680, first column, fifth full paragraph).  Similarly applies to claim 17.
As per claim 14, Van Buskirk et al. teaches that the instantly claimed QTPP is defined as the design criteria for said product and forms a basis for development of said CQAs, said CPPs, and said control strategies (pg 669, second column, fourth paragraph).  Similarly applies to claim 18.
As per claim 15, Van Buskirk et al. teaches that the instantly claimed CPP is defined as a process parameter includes said one or more variations to ensure said manufacturing process produces said desired quality of said product (pg 670, first column, last paragraph - second column, third paragraph; pg 680, second column, first full paragraph).  Similarly applies to claim 19.
Claims 7, 16 and 20 are now rejected under 35 U.S.C. §103, as being unpatentable over Van Buskirk et al. (“Best Practices for the Development, Scale-up, and Post-approval Change Control of IR and MR Dosage Forms in the Current Quality-by-Design Paradigm”) in view of Menezes et al. (U.S. Patent Application Publication No. 2018/0075379), as applied to claims 1 and 10 above, respectively, further in view of Strain et al. (U.S. Patent No. 10,088,837).
 As per claims 7 and 16, although the combination of Van Buskirk et al. and Menezes et al. teaches Applicant’s invention substantially as instantly claimed, neither Van Buskirk et al. nor Menezes et al. provides for the instantly claimed monitoring KPP nor control strategies include CPPs and key process parameters (KPPs), which are parameters of the manufacturing process indirectly linked to CQAs to assure consistency of the manufacturing process of the product.  In this regard, Strain et al. teaches that it was known in pharmaceutical manufacturing systems, such as the ones discussed by Van Buskirk et al. and Menezes et al., to utilize key process parameters (KPP) in the design, analysis and control of batch manufacturing (col. 6, line 55 - col. 7, line 7).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such parameters in the analyses presented by the combination of Van Buskirk et al. and Menezes et al., since Strain et al. teaches that KPPs were known to affect manufacturing quality.  Similarly applies to claim 20.
Claim 12 is now rejected under 35 U.S.C. §103, as being unpatentable over Van Buskirk et al. (“Best Practices for the Development, Scale-up, and Post-approval Change Control of IR and MR Dosage Forms in the Current Quality-by-Design Paradigm”) in view of Menezes et al. (U.S. Patent Application Publication No. 2018/0075379), as applied to claim 10 above, further in view of McLaughlin et al. (U.S. Patent No. 7,881535).
 As per claim 12, the combination of Van Buskirk et al. and Menezes et al. teaches Applicant’s invention substantially as instantly claimed, neither Van Buskirk et al. nor Menezes et al. provides for the instantly claimed controller executing said control strategies and said controller will either suspend data for further processing for pre-approval categories or allow a user to approve or reject the analysis of said data for further system processing.  In this regard, McLaughlin et al. teaches that it was known in the system modeling art for users to approve/reject proposed modifications to analyzed models (abstract; claims 12-13).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize such a capability in the manufacturing modeling system of the combination of Van Buskirk et al. and Menezes et al., since it provides for user control/oversight of the model updating/modification process.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP §706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from the Patent Center.  Unpublished application information in the Patent Center is available to registered users.  To file and manage patent submissions in the Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about the Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
5/17/22